10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-00141-RSL Document 20-1 Filed 09/25/19 Page 1 of 2

The Honorable Robert S. Lasnik
Noting Date: September 25, 2019

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

EDDIE TATE,
Plaintiff, No. = 2:18-CV-00141-RSL

vs. FPREPOSEDLORDER REGARDING
STIPULATED MOTION TO EXTEND
TRE SMITH, SHAUN HILTON, AND THE SETTLEMENT DEADLINES

CITY OF SEATTLE,
Noting Date: September 25, 2019
Defendants.

 

 

 

 

ORDER
Based on the parties’ stipulation, the Court hereby grants the Stipulated Motion to Extend
Settlement Deadlines as follows:

Settlement Conference held no later than November 12, 2019

Q? is
IT IS SO ORDERED this day September, 2019.

MA Slannik

HONORABLE ROBERT S. LASNIK

fPROPOSEBJ] ORDER REGARDING STIPULATED MOTION TO Peter S, Holmes
EXTEND SETTLEMENT DEADLINES - 1 701 sth Aros, Gaike 2050

2:18-CV-00141-RSL Seattle, WA 98104-7097
(206) 684-8200

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-00141-RSL Document 20-1 Filed 09/25/19 Page 2 of 2

Respectfully submitted:

By: s/ Susan Park
Susan Park, WSBA #53857
Erika Evans, WSBA #51159
Assistant City Attorneys
E-mail: Susan.Park(a)seattle.gov
E-mail: Erika.Evans(@)seattle.gov
Seattle City Attorney’s Office
701 Fifth Avenue, Suite 2050
Seattle, WA 98104
Phone: (206) 684-8200

Attorneys for Defendants City of Seattle, Officer Tre Smith & Officer Shaun Hilton

s/ James Bible
James Bible #33985
James Bible Law Group
14205 SE 36th Street, Suite 100
Phone: (425) 519-3675

s/ Jesse Valdez
Jesse Valdez, WSBA #35378
Valdez Lehman, PLLC
14205 SE 36th Street, Ste. 100
Bellevue, WA 98006

Attorneys for Plaintiff, Eddie Tate

[PROPOSED] ORDER REGARDING STIPULATED MOTION TO Peter S. Holmes

Seattle City Attorney

EXTEND SETTLEMENT DEADLINES - 2 701 5th Avenue, Suite 2050

2:18-CV-00141-RSL Seattle, WA 98104-7097
(206) 684-8200

 
